Exhibit 10.1
[HARMAN LETTERHEAD]
August 8, 2008
Ms. Jennifer Peter
[Address Omitted]
Dear Jenny:
On behalf of Harman International Industries, Incorporated (“Harman”), I submit
an offer for the position of VP, Chief Accounting Officer. In this capacity you
will report directly to Herbert K. Parker, EVP and Chief Financial Officer, and
will be located at our Stamford, Connecticut office. This offer provides the
following:
Transition Date: Your transition date will be October 1, 2008.
Base Salary: Annualized base salary will be $250,000 subject to review on
September 1, 2009 (for increase, but not decrease), and payable in accordance
with our regular payroll schedule in Stamford, CT.
Bonus: Effective with fiscal year 2009, you will be eligible to participate in
the Management Incentive Compensation program with a target bonus opportunity
equal to 35% of your base salary and a 52.5% maximum. This bonus program is
based upon Harman’s achievement of its business plan, as well as your
achievement of personal performance goals.
Stock Options: Subject to the approval of the Compensation and Option Committee
of the Board of Directors, you will be eligible for stock option awards of
Harman common stock under the terms of Harman’s 2002 Stock Option and Incentive
Plan (“Plan”) at a level commensurate with your position.
Severance: If your employment is terminated by Harman without “Cause” within the
first three years of relocating to Connecticut, you will receive severance and
company-paid COBRA benefits for a period of one year. “Severance” is defined as
base salary and most recent bonus payout. The Company will also pay for moving
you and your household goods back to California. “Cause” is defined in Exhibit A
attached hereto. Such payments will be subject to the execution by you of a
release in substantially the form attached hereto as Exhibit B. Harman will
furnish you with the release promptly after your termination of employment. Your
severance payments will commence on the 60th day after your termination of
employment; provided, however, that if on the due date for any severance
payment, all revocation periods have not then expired with respect to your
release, such payment will be forfeited.
Relocation Assistance: You will be eligible for relocation assistance as
outlined in the Harman Relocation Policy previously provided. In order to assist
you in your relocation to Stamford, CT the company will provide six months of
temporary housing.
Car Allowance: You will receive a car allowance of $1,200 per month paid in
accordance with our regular payroll schedule.
Other Benefits: You will continue to participate in our benefit plans including
medical, dental, vision, life insurance, short and long-term disability
insurance, tuition reimbursement, 401(k) Retirement Savings Plan, vacation and
all Company-paid holidays.
Section 409A: For purposes of Section 409A of the Internal Revenue Code, each
salary continuation payment will be considered one of a series of separate
payments.  If at the time of your separation from service (within the meaning of
Section 409A), (i) you are a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Harman from
time to time) and (ii) Harman makes a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed

 



--------------------------------------------------------------------------------



 



Jenny Peter
August 8, 2008
Page 2
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Harman will not pay such amount on
the otherwise scheduled payment date but will instead pay it, without interest,
on the first business day after such six-month period, subject to the release
requirements noted above.
The Company will, in connection with your employment, withhold from any
compensation and benefits payable to you all federal, state, city or other taxes
as requested by you or that the Company is required to withhold pursuant to any
law or government regulation or ruling.
Harman is not hereby offering you lifetime employment or employment for a fixed
or implied period of time. Either you or Harman may terminate your employment at
any time, with or without cause or notice. The at-will nature of your employment
relationship cannot be changed except in a written document signed by you and
the VP, Corporate HR and Global Rewards. Upon termination of your employment,
Harman will have no further obligations to you except as provided under
“Severance”.
Any dispute concerning termination of your employment shall be resolved by final
and binding arbitration before a neutral arbitrator. The arbitrator shall be
selected by mutual agreement or in accordance with the procedures of the
American Arbitration Association and the employment arbitration rules of the
American Arbitration Association shall apply. Such arbitration shall be
conducted in Stamford, Connecticut or such other location as to which you and
Harman agree. The law of Connecticut, without regard to its choice of law rules,
shall govern any such dispute, and the arbitrator shall not have authority to
vary or alter the terms of this letter.
Please sign and return the original of this letter. You should retain one copy
of this letter for your files.
Sincerely,
/s/ Sandra S. Buchanan
 
Sandra S. Buchanan
VP, Compensation & Benefits
I accept your offer of employment and agree to the provisions stated in this
letter. I acknowledge and agree that this letter constitutes the entire
agreement between Harman and me and supersedes all prior verbal or written
agreements, arrangements or understandings pertaining to my offer of employment.
I understand that I am employed at will and that my employment can be terminated
at any time, with or without cause, at the option of either the Company or me.
ACCEPTED AND AGREED:

             
/s/ Jennifer Peter
      8/8/08    
 
           
Jennifer Peter
      Date    

 



--------------------------------------------------------------------------------



 



Jenny Peter
August 8, 2008
Page 3
Exhibit A
Termination Definitions
“Cause” means:

  (i)   You have been convicted of a felony:     (ii)   You have engaged in
conduct that constitutes willful gross neglect or willful gross misconduct with
respect to your employment duties which results in material economic harm to
Harman.

No act or omission on your part shall be considered “willful” unless it is done
by you in bad faith and without reasonable belief that your action was in the
best interests of Harman.

 